DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 18-24 in the reply filed on 08/31/2022 is acknowledged.

Claim Objections
Claims 2 is objected to because of the following informalities:  there is a list of polyamides recited in the claims with acronyms (MACM, PACM, MACMT MACTI, etc.) and no corresponding long-form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1-2, the Applicant recites “semiaromatic.” It isn’t clear what is meant by “semiaromatic” as opposed to terms like aromatic or non-aromatic.

In claim 1, the Applicant recites “without lactams or aminocarboxylic acids or both or with a proportion below 50 mol percent based on the entirety of dicarboxylic acids and diamine as 100 mol percent, of at least one of lactams or aminocarboxylic acids.” This language lacks clarity and should be rewritten in an outline format.

In claim 3, the Applicant recites “is free from polyethyleneimines, configured as copolymers.” This is confusing because polyethyleneimines is present in claim 1.

In claim 6, the Applicant recites “or wherein component (C) consists of:” The conjunction, “or,” is not properly used in the claimed language and obscures the scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maul et al., US 2002/0037972 (hereinafter, “Maul”) in view of Prusty et al., US 2012/0214904 A1 (hereinafter “Prusty”). Maul teaches a transparent molding composition prepared from blending 50 to 90 by wt. of a transparent polyamide (including polyamide forming monomers of combinations of diamine and dicarboxylic acid) and from 1 to 50 parts by wt. of a graft copolymer (branched polyethyleneimines) such that the sum of the transparent molding is 100. See Maul, Abstract; [0011] – [0015], [0040], [0047]. Muhl teaches molding composition containing conventional auxiliaries and additives such as glass fibers, plasticizers, stabilizers and flame retardants. See Muhl, [0056] – [0058]. The present invention differs from Muhl in that the present invention requires 100% polyamide (A1) or a blend of polyamide (A1) and polyamide (A2). Prusty teaches in analogous art a thermoplastic molding composition comprising 10 to 99.99 % by wt. of polyamide. See Prusty, [0025] – [0059]. In view of Prusty, one having an ordinary skill in the art would be motivated to modify Muhl by using a polyamide composition with PACM and MACMI blend.  Such modification would be obvious because one would have expected that the use of molding composition as taught by Muhl would be similarly useful and applicable to the molding taught in Prusty.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh